United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                                                             June 21, 2007
                      FOR THE FIFTH CIRCUIT
                                                        Charles R. Fulbruge III
                                                                Clerk

                           No. 06-50840



EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

               Plaintiff - Appellant

     v.

MOTHER’S WORK INC

               Defendant - Appellee



                        Consolidated with
                           No. 06-51149


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

               Plaintiff - Appellee

     v.

MOTHER’S WORK INC

               Defendant - Appellant



          Appeals from the United States District Court
          for the Western District of Texas, San Antonio
                            (04-CV-873)


Before JOLLY, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*

     These appeals arise from a disability discrimination suit

brought by the Equal Employment Opportunity Commission (“EEOC”)

against Mothers Work, Inc. (“Mothers Work”), in which the EEOC

alleges that Mothers Work terminated Monica Sarfaty (“Sarfaty”)

from her position as a regional manager because of her bipolar

disorder, in violation of the Americans with Disabilities Act

(“ADA”), 42 U.S.C. § 12101 et seq.     The district court granted

summary judgment for Mothers Work, concluding that the EEOC

failed to raise a genuine issue of material fact that Sarfaty’s

bipolar disorder substantially limited a major life activity.       In

addition, the district court found that any impairment suffered

by Sarfaty was corrected by the medication protocol established

for her by her doctors.   Alternatively, the district court held

that the EEOC failed to present any evidence that at the time of

Sarfaty’s discharge, Mothers Work was aware that Sarfaty suffered

from bipolar disorder.    In a subsequent order, the district court

denied Mothers Work’s motion for attorneys’ fees and most of the

requested costs.

     The EEOC now appeals the district court’s adverse summary

judgment ruling, arguing that a reasonable jury could find (1)

that Sarfaty is disabled within the meaning of the ADA, (2) that

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.

                                 -2-
Sarfaty’s disability was a motivating factor in Mothers Work’s

decision to terminate her, and (3) that Mothers Work’s stated

reason for terminating Sarfaty was a pretext for discrimination.

Mothers Work cross-appeals the district court’s order on

attorneys’ fees and costs.   These actions have been consolidated

on appeal, and this court has jurisdiction pursuant to 28 U.S.C.

§ 1291.

     We review the district court’s grant of summary judgment de

novo, applying the same standard as the district court.     See

Cutrera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108,

110 (5th Cir. 2005).   We review the district court’s decision on

attorneys’ fees and costs for an abuse of discretion.     See Mota

v. Univ. of Tex. Houston Health Sci. Ctr., 261 F.3d 512, 527, 529

(5th Cir. 2001).

     Having reviewed the briefs, the district court’s orders, and

the pertinent portions of the record, we find no error of law or

fact warranting reversal.    Essentially for the reasons stated by

the district court, we agree that the EEOC has failed to create a

genuine issue of material fact that Sarfaty is a qualified

individual with a disability within the meaning of the ADA

because there is no evidence that she is substantially limited in

one or more major life activities.     Because the EEOC has failed

to establish a prima facie case of discrimination under the ADA,

we affirm the district court’s grant of summary judgment in favor

of Mothers Work.   See Mason v. United Air Lines, Inc., 274 F.3d

                                 -3-
314, 316 (5th Cir. 2001).

     In addition, we affirm the district court’s order denying

attorneys’ fees and certain costs to Mothers Work.       For the

reasons given by the district court, we cannot conclude that the

EEOC’s action was “frivolous, unreasonable, or groundless,”

entitling the prevailing defendant to attorneys’ fees.       See No

Barriers, Inc. v. Brinker Chili’s Tex., Inc., 262 F.3d 496, 498

(5th Cir. 2001).   We also find no abuse of discretion in the

district court’s refusal to award costs associated with video

depositions, the second deposition of Phillip Williams, and other

miscellaneous items, as these costs are either not authorized

under 28 U.S.C. § 1920 or, in the case of the Williams

deposition, precluded by a previous agreement between the

district court and Mothers Work.        See 28 U.S.C. § 1920; see also

Mota, 261 F.3d at 529-30.

     Accordingly, for the reasons stated above, we AFFIRM the

judgment of the district court.

     AFFIRMED.




                                  -4-